                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               JACKSON DIVISION


MCF AF, LLC AND
MCS CAPITAL, LLC                                                      PLAINTIFFS

VS.                                              CAUSE NO. 3:16-CV-722-DPJ-FKB

EDUARDO A. FLECHAS,
FLECHAS & ASSOCIATES, P.A., AND
THE FLECHAS LAW FIRM, PLLC                                            DEFENDANTS



______________________________________________________________________

         DEFENDANTS' RESPONSE IN OPPOSITION TO THE MISSISSIPPI
                       BAR’S MOTION TO COMPEL



       COME NOW the Defendants, Eduardo Flechas, Flechas & Associates, P.A., and

the Flechas Law Firm, PLLC, by and through counsel, and file this their Response in

Opposition to the Mississippi Bar’s Motion to Compel, and in support of such response

would show unto the Court the following:



         1.   The Mississippi Bar (“MB”) is merely an “interested party” in this matter.

         2.   MB seeks to have this Court enter an order compelling the production of

documents sought via requests for production propounded in a certain state court lawyer

disciplinary action.

         3.   MB’s Motion to Compel is barred, and must otherwise be denied, pursuant

to the Younger doctrine.

         4.   MB’s Motion to Compel is improper and must be denied, pursuant to Fed.
R. Civ. P. 37, as well as L.U. Civ. P. 37.

         5.   The state court order which serves as the basis for MB’s Motion to Compel

is neither final or conclusive. As such, it may not be recognized or given preclusive effect

(full faith and credit) by this Court. Further, this Court lacks jurisdiction to enforce a

discovery order issued by a state court Complaint Tribunal.

         6.   MB is an “interested party” with the sole intent or purpose of seeking

documents subject to protective order and/or under seal. However, MB may not seek

relief or request an order to compel in this action in that it lacks standing.

         7.   The documents sought by MB contain sensitive and confidential

information, much of which is protected by the attorney-client and work product privileges,

along with certain non-disclosure agreements. Such documents were produced with the

understanding and motivation that the same would remain confidential and not be subject

to scrutiny by the parties to this action or other third parties such as MB. To permit MB

access to these documents would undermine the Court’s protective seal and protective

order placed on certain confidential materials.

         8.   The Defendants incorporate into this response their Memorandum Brief in

Support of Response in Opposition to the Mississippi Bar’s Motion to Compel.



       WHEREFORE, PREMISES CONSIDERED, the Defendants respectfully request

that this Court enter an Order denying the Mississippi Bar’s Motion to Compel for the

reasons stated above. The Defendants further request any other relief which this Court

may deem appropriate in conjunction with their response.

      This, the 23rd day of October, 2018.
                                          Respectfully submitted,

                                          Eduardo Flechas, Flechas & Associates, P.A.,
                                          and the Flechas Law Firm, PLLC




                                          BY:/s/ Eduardo A. Flechas
                                                 Eduardo A.Flechas



Eduardo A. Flechas, MSB #10669
FLECHAS LITIGATION GROUP, PLLC
318 South State Street
Jackson, Mississippi 39201
(601) 981-9221
edflechas@aol.com




                              CERTIFICATE OF SERVICE


       I, Eduardo A. Flechas, do hereby certify that on the below date I served all counsel
with a copy of the foregoing pleading, via the Court’s ECF/MEC system.



       SO CERTIFIED, this, the 23rd day of October, 2018.




                                                 /s/ Eduardo A. Flechas
                                                     Eduardo A. Flechas
